819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Raymond S. SAMPLES, Petitioner.
No. 87-8013.
United States Court of Appeals, Fourth Circuit.
Submitted May 4, 1987.Decided May 29, 1987.

Before HALL, PHILLIPS and CHAPMAN, Circuit Judges.
Raymond S. Samples, petitioner pro se.
PER CURIAM:


1
Raymond S. Samples has petitioned this Court for the issuance of a writ of mandamus compelling the Grant County, West Virginia Circuit Court to provide him with transcripts and records, at state expense, relating to his criminal case Nos. 81-F-65 and -66.  This Court does not have mandamus authority to direct a state court or its judicial officers in the performance of their function.   See Haggard v. Tennessee, 421 F.2d 1384, 1386 (6th Cir.1970).  Although a federal district court may require the state to submit state court records necessary to the determination of a pending federal habeas petition, Rule 5, Rules Governing Section 2254 Cases in the United States District Courts, or to provide an indigent petitioner with a transcript upon a showing of particularized need, Jones v. Superintendent, 460 F.2d 150 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973), Samples has neither invoked these provisions nor made the showings necessary thereunder.  Such application must be made to the district court in the first instance, although this Court's appellate jurisdiction may be invoked to review the district court's determination of whether a particularized need for a transcript has been shown.


2
Accordingly, although leave to proceed in forma pauperis is granted, the mandamus petition is denied and this action dismissed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.